Citation Nr: 0611335	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-17 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than February 20, 
2003, for the grant of Dependency and Indemnity Compensation 
(DIC).


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1967 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA), awarding the appellant DIC, effective February 
20, 2003.  The appellant requests an earlier effective date.

In the appellant's May 2004 substantive appeal, she requested 
a hearing before a Board member at the Washington, District 
of Columbia office.  The appellant was scheduled for a 
hearing but failed to report.  She did not request another 
hearing; therefore, the Board finds that the appellant's 
request for a hearing has been withdrawn.


FINDINGS OF FACT

1.  The veteran died in November 2001.

2.  A claim for DIC was not received before February 20, 
2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 20, 
2003, for the grant of DIC have not been met.  38 U.S.C.A. § 
5110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.150, 3.151, 3.155, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in February 2003, after the enactment of the VCAA.  

An RO letter dated in March 2003, before the original 
adjudication of the claim, notified the appellant of her 
responsibility to submit evidence that showed that the 
condition that contributed to the veteran's death was caused 
by injury or disease that began during his service.  The 
March 2003 VCAA letter failed to notify the appellant of the 
evidence required to substantiate her claim for an effective 
date earlier than February 2003 for the grant of DIC.  
However, the reasons and bases of the March 2004 Statement of 
the Case (SOC) specifically explained to the appellant what 
the evidence must show in order to establish an effective 
date earlier than February 2003 for the grant of DIC.  In 
addition, the March 2003 SOC provided the appellant with the 
regulation found at 38 C.F.R. § 3.400 that pertains to the 
effective date of awards.  The appellant was not prejudiced 
by not receiving the VCAA notification prior to the initial 
AOJ decision, as she had over a year to respond to the March 
2003 SOC prior to the certification of her appeal to the 
Board.  In addition, in the circumstances of this case, 
additional efforts to assist or notify the appellant in 
accordance with the VCAA would serve no useful purpose, as 
will be stated below, the claim is denied as a matter of law.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case as it 
pertains to the claim herein adjudicated.  Therefore, she 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.


Analysis

The appellant argues that she should be entitled to an 
earlier effective date for the grant of DIC, effective 
February 20, 2003, because she was not aware that she was 
able to receive DIC at the time of the veteran's death, and 
did not file for the benefit until over two years after his 
death.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2005).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
an appellant or her representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the appellant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2005).

A claim by a surviving spouse for death pension benefits 
shall be considered to be a claim for DIC as well.  38 
U.S.C.A. § 5101(b) (West 2002).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for DIC 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2005).

After careful review of the claims folder, the Board finds 
that an effective date earlier than February 20, 2003 for the 
grant of DIC is not warranted.  In this regard, the Board 
notes that the record does not show that the appellant filed 
a formal or informal claim for DIC prior to February 20, 
2003.  In addition, the appellant admits that she did not 
file a claim for benefits prior to February 2003.  As such, 
in her October 2003 notice of disagreement, she asserted that 
she did not file for benefits until February 2003, but was 
not aware of VA benefits, or she would have filed for 
benefits earlier.  In cases where the appellant is not aware 
of benefits under the law, the United States Court of Appeals 
for Veterans Claims (Court) has held that persons dealing 
with the Government are charged with knowledge of Federal 
statutes and lawfully promulgated agency regulations 
"'regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance.'"  Morris v Derwinski, 1 Vet. App. 260, 265 (1991) 
(citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 384-385 
(1947)). 


In sum, the Board finds that although the appellant was not 
aware of her ability to file for benefits, she is not 
entitled to an effective date earlier than February 20, 2003 
because there is nothing in the record showing the submission 
of a formal or informal claim for DIC prior to February 20, 
2003.


ORDER

An effective date prior to February 20, 2003, for the grant 
of Dependency and Indemnity Compensation is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


